Examiner’s Comment
Allowable Subject Matter
Claims 1, 3-5, 7-12, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a dc-dc converter comprising: wherein a first inductance value of a first inductor of the two inductors and a second inductance value of a second inductor of the two inductors are substantially equivalent, wherein the first inductor is configured to be magnetized by the input supply through a second active switch of the two active switches, the second inductor is configured to be magnetized by the input supply through the first diode and both active switches, and the Page 2 of 13second inductor and the first diode are connected in series when the two active switches are turned on, and wherein the first inductor and the second inductor are demagnetized in series with the input supply to provide energy to the load and charge the capacitor through the second diode and the third diode when the two active switches are turned off, in combination with all the limitations set forth in claim 1. 	Regarding claim 10, the prior art fails to teach or disclose a method comprising: magnetizing a first inductor of the two inductors with an input supply through a second active switch of the two active switches; magnetizing a second inductor of the two inductors with the input supply through a first diode, when the two active switches are turned on; and demagnetizing the first inductor in series with the second inductor and the input supply to provide energy to a load and charge the capacitor through a second diode and a third diode when the two active switches are turned off, wherein a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838